*233SUMMARY ORDER
Plaintiff-appellant Frank P. Faconti (“plaintiff’) appeals pro se from an order entered by the District Court (Robert M. Levy, Magistrate Judge) *** on September 15, 2006 denying his “Motion for Reconsideration” of the District Court’s order entered on January 11, 2006 denying his “Motion for Relief from Judgment or Order” filed on May 25, 2005 pursuant to Federal Rule of Civil Procedure 60(b).
Although plaintiff has filed multiple actions with the District Court, many of which have been decided against him, currently the only action before us is an appeal of the District Court’s denial of his motion seeking reconsideration of the District Court’s denial of plaintiffs earlier Rule 60(b) motions to set aside previous District Court decisions in two prior actions filed by plaintiff against the Postmaster General. The District Court denied plaintiffs Rule 60(b) motions on January 11, 2006. On January 21, 2006, plaintiff filed the motion for reconsideration at issue here. The Magistrate Judge denied the motion by minute order dated September 15, 2006. Plaintiff appealed the September 15 order denying the motion for reconsideration on November 14, 2006. We assume the parties’ familiarity with the facts and the complex procedural history of the case.
We review denial of a motion for reconsideration under an abuse of discretion standard. “We review the denial of a Rule 60(b) motion for reconsideration for an abuse of discretion.” Malik v. McGinnis, 293 F.3d 559, 561 (2d Cir.2002). Upon a review of the record and the relevant law, we detect no error in the order of the District Court.
Accordingly, we AFFIRM the order of the District Court.

 All parties consented to the matter being assigned to the magistrate judge for all purposes, including entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).